AO 245B (Rev. 09/ 19)                      Judgment in a Criminal Case                         (form modified within District on Sept. 30, 2019)
                                           Sheet I



                                                                            UNITED STATES DISTRICT COURT
                                                                                                     Southern District of New York
                                                                                                                         )
                      UNITED STATES OF AMERICA                                                                           )       JUDGMENT IN A CRIMINAL CASE
                                                              V.                                                         )
                               LENIN GUZMAN-HIDALGO                                                                      )
                                                                                                                         )       Case Number: 1: 18CR00434-001 (JGK)
                                                                                                                         )       USM Number: 85702-054
                                                                                                                         )
                                                                                                                         )        TELESFORO DEL VALLE, JR.
                                                                                                                         )       Defendant 's Attorney
THE DEFENDANT:
[i1 pleaded guilty to count(s)                                     TWO OF THE INDICTMENT
D pleaded nolo contendere to count(s)
   which was accepted by the court .
D was found    guilty on count(s)
   after a plea of not guilty .

The defendant is adjudicated guilty of these offenses:

Title & Section                                               Nature of Offense                                                                           Offense Ended
18USC641                                                      Theft of Government Funds                                                                   9/30/2017       2




       The defendant is sentenced as provided in pages 2 through                                                        _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has                              been found not guilty on count(s)

it] Count(s)                ALL OPEN COUNTS
                        - - -- -- - - - - - - -
                                                                                                     Dis        li1 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution , costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                                                         1/17/2020


           I.        -- -   - - .• - : : : : : : __                                            -=.
                                                  - : : . ~ ..:~~~ : : . : . . - _ ..... . ~ ...


           ·1 ..1·   .;y~n~ . ..,l\J' '
                     , ,_       .._ u l                ...                                         :t

           i; D'JC•:E.A~: ;:                                                                       ,.
           r' r . . l="r'l' •~
           'j         .--L•-
                               r:n"-
                                                  A ··                I T
                                           _ .,. .\.• ..... ,,,,,_ · · - _,
                                                                              'J. f ; i:_r. ~·      l
                                                                                                   -~
            ~ ~
                 · · 11 "". .. ,
                                                                                                   '.
                                                                                                   I,
                                       .ii.. .
                                                                                                                              JOHN G. KOELTL, UNITED STATES DISTRICT JUDGE
            ;l:~.::_;·~ ·1~.~l~                                   =7/10/iii:~i:                                        Name and Title of Judge
                                   . -- -
                                                  - ·- - -- ..--. - .-- --4•
                                                             -·
                                                                      ..---- ·--.. -
                                                                                                                       Date
AO 245B (Rev . 09/ 19) Judgment in Criminal Case
                        Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page     2   of   7
 DEFENDANT: LENIN GUZMAN-HIDALGO
 CASE NUMBER: 1:18CR00434-001 (JGK)

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 22 months on Count Two.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        That the defendant be incarcerated in the New York City area, so that he may be close his family.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at       ----------
                                                     D a.m.    D p.m.     on
           D as notified by the United States Marshal.

      ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           @ before 2 p.m. on            3/13/2020
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/1 9)   Judgment in a Cri minal Case
                        Sheet 3 - Supervised Release
                                                                                                             Judgment- Page _ _ _      of
DEFENDANT: LENIN GUZMAN-HIDALGO
CASE NUMB ER: 1:18CR00434-001 (JGK)
                                                        SUPERVISED RELEASE
Upon release fro m imprisonment, yo u wi ll be on superv ised release for a term of:

 3 years on Count Two.

 --The defendant shall not possess a firearm or destructive device , as defined in 18 USC 921 .

 --The defendant shall cooperate with the immigration authorities and comply with all immigration laws.

 --The defendant shall provide the Probation Department with access to any requested financial information.

 --The defendant shall incur no new credit charges , nor shall he open any additional lines of credit without the approval of the
 Probation Department, unless the defendant is in compliance with the installment payment schedule.

 --The defendant shall pay restitution in the amount of $935,943 .03 to the Internal Revenue Service. Restitution shall be
 payable at the rate of 10% of the defendant's gross monthly income , to begin 30 days after the defendant's release from
 imprisonment. Restitution is joint and several with Ana Vianely Molina, William Polanco, Albanelly Ramirez, Basilio Ramirez,
 Winston Ramirez and Gelson Rojas .




                                                       MANDATORY CONDITIONS
I.    Yo u must not commit anoth er federal, state or local crime.
2.    You must not unl awfull y possess a contro lled substance.
3.    You m ust refra in fro m any unl awful use ofa co ntro ll ed substance . You must submit to o ne drug test w ith in 15 days of re lease fro m
      impriso nment and at least two periodic dru g tests thereafter, as determ ined by the court.
                liZ'.i The above dru g testing condition is suspended, based on th e court's determ ination th at yo u
                       pose a low risk of future substance abuse. (check if applicable)
4.     li1" Yo u must make restitution in accordance with 18 U.S .C . §§ 3663 and 3663A or any oth er statute aut horizi ng a sentence of
            resti tuti on. (check if applicable)
5.     ~ Yo u must cooperate in th e co llecti on of DNA as directed by the probati on o ffi cer. (check if applicable)
6.     D   You must comply w ith the requirements of th e Sex O ffe nder Registration and Notificatio n Act (34 U.S.C. § 20901 , el seq .) as
           di rected by th e probati on officer, th e Bureau of Prisons, or any state sex offender registration agency in th e locati on where you
           res ide, work, are a student, or were convicted of a quali fy ing offense. (check if applicable)
7.     D   You must participate in an approved program fo r domestic violence. (check if applicable)

You must comply wi th th e standard condi tions th at have been adopted by thi s court as well as wi th any other condi tions on the attached
page.
AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 3A - Supervised Release
                                                                                               Judgment- Page -   ---'---- of _ _ __ _ _
DEFENDANT: LENIN GUZMAN-HIDALGO
CASE NUMBER: 1:18CR00434-001 (JGK)

                                         ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision . These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition .

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame .
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must perm it the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity . If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO. You must not own, possess, or have access to a firearm, ammunition , destructive device, or dangerous weapon (i .e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
I I. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12 . You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts .gov.


Defendant's Signature                                                                                    Date
AO 2458 (Rev . 09/1 9)   Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment - Page       5    of        7
 DEFENDANT: LENIN GUZMAN-HIDALGO
 CASE NUMBER: 1 :18CR00434-001 (JGK)
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6,


                         Assessment               Restitution               Fine                   AV AA Assessment*                JVT A Assessment**
 TOTALS             $    100.00               $   935,943 .03          $                       $                                $



 0    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination .

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is patd .

 Name of Payee                                                     Total Loss***               Restitution Ordered              Priority or Percentage
  Internal Revenue Service                                                   $935,943.03                    $935,943.03




 TOTALS                                 $                  935,943.03              $ _ _ __        9_3_5,_94_ 3_.0_3_


 0      Restitution amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the               D fine     D restitution.
        0    the interest requirement for the         O     fine    D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 20 I 8, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I09A, 110, I I OA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/ 19)     Judgment in a Criminal Case
                          Sheet 6 - Schedule of Payments
                                                                                                                  Judgment - Page   - ~6-   of
 DEFENDANT: LENIN GUZMAN-HIDALGO
 CASE NUMBER: 1:18CR00434-001 (JGK)

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant 's ability to pay , payment of the total criminal monetary penalties is due as follows:

 A
       •         Lump sum payment of$                               due immediately, balance due


                 •    not later than                                    , or
                 •    in accordance with
                                            •    C,
                                                       •    D,
                                                                    •    E, or     D    F below; or

 B     •         Payment to begin immediately (may be combined with              • c,       D   D,or    D   F below); or

 C     D         Payment in equal      _ _ _ (e.g., weekly, monthly, quarterly) installments of $             over a period of
             _     _ _ _ _ (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D         Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                               (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
                 term of supervision; or

 E     D         Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after rel ease from
                 imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     Ill       Special instructions regarding the payment of criminal monetary penalties:
                 --The special assessment shall be due immediately.

                 --Restitution is payable at the rate of 10% of the defendant's gross monthly income, to begin 30 days after the
                 defendant's release from incarceration.


 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed .




 Ill   Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                       Joint and Several                Corresponding Payee,
       (including defendant number)                              Total Amount                      Amount                          if appropriate
       Ana Vianely Molina
                                                                  935,943 .03              935,943.03


 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (I) assessment, (2) restitution principal , (3) restitution interest, ( 4) AV AA assessment,
 (5) fine principal , (6) fine interest, (7) community restitution , (8) JVTA assessment, (9) penalties, and ( I 0) costs , including cost of
 prosecution and court costs.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6A - Sc hedule of Payments
                                                                                                  Judgment- Page   _ 7_   of   7
DEFENDANT: LENIN GUZMAN-HIDALGO
CASE NUMBER: 1: 18CR00434-001 (JGK)

        ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                              Joint and Several             Corresponding Payee,
{includini:; defendant number}                             Total Amount            Amount                      if a1mro(!riate

William Polanco
                                                               $177 ,787.09           $177 ,787 .09



Albanelly Ramirez
                                                               $177 ,787.09           $177 ,787.09


Basilio Ramirez
                                                                $50,525.00             $50,525.00


Winston Ramirez
                                                               $213 ,627.30           $213 ,627 .30


Gelson Rojas
                                                               $494 ,003.64           $494 ,003 .64
